Exhibit 10.1

 

December 10, 2019

 

LIV Capital Acquisition Corp.,
c/o Torre Virreyes, Pedregal No. 24, Piso 6-601
Col. Molino del Rey,

México, CDMX, C.P. 11040



Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between LIV Capital Acquisition Corp., a Cayman Islands exempted
company (the “Company”), and EarlyBirdCapital, Inc. (the “Representative”), as
the representative of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”) of 8,050,000 of
the Company’s units (including up to 1,050,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one Class A
ordinary share of the Company, par value $0.0001 per share (the “Class A
ordinary shares”), and one warrant (each, a “Warrant”). Each Warrant entitles
the holder thereof to purchase one Class A ordinary share at a price of $11.50
per share, subject to adjustment. The Units shall be sold in the Public Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Units listed on the
Nasdaq Capital Market. Certain capitalized terms used herein are defined in
paragraph 10 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, LIV Capital Acquisition Sponsor, L.P., a Cayman Islands exempted
limited partnership (the “Sponsor”), and the other undersigned persons (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1.       The Sponsor and each Insider agrees that if the Company seeks
shareholder approval of a proposed Business Combination (as defined below), then
in connection with such proposed Business Combination, it, he or she shall (i)
vote any Shares owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any Shares owned by it, him or her in connection
with such shareholder approval.

 

2.       The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 21 months from the
closing of the Public Offering, or such later period approved by the Company’s
shareholders in accordance with the Company’s amended and restated memorandum
and articles of association, the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
ten (10) business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Class A ordinary shares sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest (which interest shall be net of taxes payable and less up to $100,000
of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish all
Public Shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining shareholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Company’s amended and restated memorandum and
articles of association (a) that would affect the ability of Public Shareholders
to exercise redemption rights with respect to the Offering Shares or modify the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 21 months
from the closing of the Public Offering or (b) with respect to any other
provision relating to shareholders’ rights or pre-initial Business Combination
activity, unless the Company provides its Public Shareholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest (which interest shall be net of
taxes payable), divided by the number of then outstanding Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares (as defined below) held by it. The
Sponsor and each Insider hereby further waives, with respect to any Shares held
by it, him or her, if any, any redemption rights it, he or she may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a shareholder vote to
approve such Business Combination or in the context of a tender offer made by
the Company to purchase Class A ordinary shares (although the Sponsor and the
Insiders shall be entitled to redemption and liquidation rights with respect to
any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 21 months from the date of the closing of the Public
Offering or such later period approved by the Company’s shareholders in
accordance with the Company’s amended and restated memorandum and articles of
association).

 

3. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other equityholders, members
or managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party (other than the
Company’s independent public accountants) for services rendered or products sold
to the Company or (ii) a prospective target business with which the Company has
discussed entering into a transaction agreement (a “Target”); provided, however,
that such indemnification of the Company by the Sponsor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per share of the Offering Shares or (ii) such lesser
amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay taxes, except as to
any claims by a third party (including a Target) who executed a waiver of any
and all rights to seek access to the Trust Account and except as to any claims
under the Company’s indemnity of the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Sponsor shall not be responsible to the extent of any liability for
such third party claims. The Sponsor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the Sponsor,
the Sponsor notifies the Company in writing that it shall undertake such
defense.

 

4. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 1,050,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees that it shall forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 236,250 multiplied by a fraction, (i) the numerator of which
is 1,050,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
1,050,000.

 

All references in this Letter Agreement to Founder Shares of the Company being
forfeited shall take effect as surrenders for no consideration of such Founder
Shares as a matter of Cayman Islands law. The forfeiture will be adjusted to the
extent that the over-allotment option is not exercised in full by the
Underwriters so that the Founder Shares will represent 20.0% of the Company’s
issued and outstanding Shares after the Public Offering (assuming the Initial
Shareholders do not purchase any units in the Public Offering and excluding the
Representative Shares). The Initial Shareholders further agree that to the
extent that the size of the Public Offering is increased or decreased, the
Company will effect a capitalization or share repurchase or redemption or other
appropriate mechanism, as applicable, immediately prior to the consummation of
the Public Offering in such amount as to maintain the ownership of the Initial
Shareholders prior to the Public Offering at 20.0% of the Company’s issued and
outstanding Shares upon the consummation of the Public Offering (assuming the
Initial Shareholders do not purchase any units in the Public Offering and
excluding the Representative Shares). In connection with such increase or
decrease in the size of the Public Offering, then (A) the references to
1,050,000 in the numerator and denominator of the formula in the first sentence
of this paragraph shall be changed to a number equal to 15% of the number of
Class A ordinary shares included in the Units issued in the Public Offering and
(B) the reference to 236,250 in the formula set forth in the immediately
preceding sentence shall be adjusted to such number of Founder Shares that the
Founder Shares would represent an aggregate of 20.0% of the Company’s issued and
outstanding Shares after the Public Offering (assuming the Initial Shareholders
do not purchase any units in the Public Offering and excluding the
Representative Shares).

 



2

 

 

5. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 6(a), 6(b) and 8 of this Letter Agreement (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

6. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(as defined below) any Founder Shares (or Class A ordinary shares issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the last reported sale price of the Class A ordinary shares
equals or exceeds $12.50 per share (as adjusted for share splits, share
dividends, rights issuances, subdivisions, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(y) the date following the completion of the Company’s initial Business
Combination on which the Company completes a liquidation, merger, amalgamation,
share exchange, reorganization or other similar transaction that results in all
of the Company’s shareholders having the right to exchange their Class A
ordinary shares for cash, securities or other property (the “Founder Shares
Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or Class A ordinary shares issued or issuable
upon the conversion or exercise of the Private Placement Warrants), until 30
days after the completion of a Business Combination (the “Private Placement
Warrants Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 6(a) and 6(b),
Transfers of the Founder Shares, Private Placement Warrants and Class A ordinary
shares issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares, are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor or any affiliates of the
Sponsor; (b) in the case of an individual, by gift to a member of the
individual’s immediate family, or to a trust, the beneficiary of which is a
member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of the
Company’s Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of an initial Business
Combination; (g) by virtue of the laws of the Cayman Islands or the Sponsor’s
limited partnership agreement, as amended from time to time, upon dissolution of
the Sponsor; or (h) in the event of the Company’s completion of a liquidation,
merger, amalgamation, share exchange, reorganization or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Class A ordinary shares for cash, securities or other property
subsequent to the completion of the Company’s initial Business Combination;
provided, however, that, except in the case of clause (f) or with the Company’s
prior consent, these permitted transferees (the “Permitted Transferees”) must
enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions in this Agreement.

 

7. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. The
Sponsor and each Insider’s questionnaire furnished to the Company, if any, is
true and accurate in all respects. The Sponsor and each Insider represents and
warrants that: it, he or she is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; it, he or she has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and it, he or she is not currently a defendant in any
such criminal proceeding.

 



3

 

 

8. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is).

 

9. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer/and or director of the
Company.

 

10. As used herein, (i) “Business Combination” shall mean a merger,
amalgamation, share exchange, asset acquisition, share purchase, reorganization
or similar business combination, involving the Company and one or more
businesses; (ii) “Shares” shall mean, collectively, the Class A ordinary shares
and the Class B ordinary shares; (iii) “Founder Shares” shall mean the 2,012,500
Class B ordinary shares, par value $0.0001 per share, issued and outstanding
immediately prior to the consummation of the Public Offering; (iv) “Initial
Shareholders” shall mean the Sponsor and any Insider that holds Founder Shares;
(v) “Private Placement Warrants” shall mean the Warrants to purchase up to
2,575,000 Class A ordinary shares of the Company (or 2,811,250 Class A ordinary
shares if the over-allotment option is exercised in full) that the Sponsor has
agreed to purchase for an aggregate purchase price of $2,575,000 in the
aggregate (or $2,811,250 if the over-allotment option is exercised in full), or
$1.00 per Warrant, in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vi) “Public Shareholders” shall mean
the holders of securities issued in the Public Offering; (vii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; (viii) “Representative Shares” shall mean the
70,000 Class B ordinary shares, par value $0.0001 per share, issued to the
Representative and outstanding immediately prior to the consummation of the
Public Offering; and (ix) “Transfer” shall mean the (a) sale or assignment of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”), and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause (a)
or (b).

 

11. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the Sponsor and each Insider that is the subject of any
such change, amendment modification or waiver.

 

12. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and Permitted Transferees.

 

13. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

14. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 



4

 

 

15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

17. Each party hereto shall not be liable for any breaches or misrepresentations
contained in this Letter Agreement by any other party to this Letter Agreement
(including, for the avoidance of doubt, any Insider with respect to any other
Insider), and no party shall be liable or responsible for the obligations of
another party, including, without limitation, indemnification obligations and
notice obligations.

 

18. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by March 31, 2020; provided
further that paragraph 3 of this Letter Agreement shall survive such
liquidation.

 

5

 

 

  Sincerely,

LIV CAPITAL ACQUISITION SPONSOR, L.P.       Acting by its General Partner LIV GP
Master, S.A.P.I. de C.V.       By: /s/ Humberto Zesati González     Name:
Humberto Zesati González     Title: Managing Partner

 

  /s/ Alexander R. Rossi   Alexander R. Rossi

 

  /s/ Humberto Zesati   Humberto Zesati

 

  /s/ Miguel Ángel Dávila   Miguel Ángel Dávila

 

  /s/ José Antonio Solano Arroyo   José Antonio Solano Arroyo

 

  /s/ Luis Rodrigo Clemente Gamero   Luis Rodrigo Clemente Gamero

 

Acknowledged and Agreed:

LIV CAPITAL ACQUISITION CORP.       By: /s/ Miguel Ángel Dávila Guzmán     Name:
Miguel Ángel Dávila Guzmán     Title: Director  

 

[Signature Page - Letter Agreement]

 

6



 



